DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 12 February 2021, with respect to the rejection of the claims under 35 USC 102(a)(1) and 35 USC 103 have been fully considered and are persuasive in view of the amendment incorporating the subject matter of claim 3 into the independent claims.  The rejections of the claims have been withdrawn. 

Reasons for Allowance
Claims 1-2 and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art of record fails to teach and/or suggest a plurality of sensors provided on a base member, the sensor being configured to detect an elastic wave from a test object of a plurality of test objects, the elastic wave propagating through a connecting member among a plurality of connecting members that connect the test objects to the base member, the connecting members each having a thickness smaller than a wavelength of the elastic wave and especially wherein the base member having a thickness smaller than the wavelength of the elastic wave.
With regards to claim 9, the prior art of record fails to teach and/or suggest detection method comprising detecting, by a plurality of sensors provided on the base member an elastic wave from a test object of a plurality of test objects, the elastic wave propagating through a connecting member among a plurality of connecting members that connect the test objects to the base member, the connecting members each having a thickness smaller than a wavelength 
With regards to claim 10, the prior art of record fails to teach and/or suggest a server device comprising, one or more processors configured to: receive, from a plurality of sensors provided on a base member, detection information on an elastic wave from a test object of a plurality of test objects, the elastic wave propagating through a connecting member among a plurality of connecting members that connect the test objects to the base member, the connecting members each having a thickness smaller than a wavelength of the elastic wave and especially wherein the base member having a thickness smaller than the wavelength of the elastic wave.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199.  The examiner can normally be reached on M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855